DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims in a FlexE environment, mapping a data code block in the data of each of the m first FlexE clients to a specified timeslot of the second FlexE client, to obtain a data code block flow of the second FlexE client, and continuously adding N idle code blocks to the data code block flow of the second FlexE client, wherein N is an integer multiple of a quantity of timeslots of the second FlexE client, wherein data of each first FlexE client occupies a fixed timeslot of the second FlexE client.
Prior art Wu et al. (US Publication 2020/0236058 A1) teaches, inserting the idle code block in the PCS bitstream and map the PCS bitstream to the FlexE, the transmitter may perform comparison between the rate of the CBR service data and the total rate of the N timeslots of the FlexE frame in order to obtain information about a ratio between the bit rates of the two, and add the information indicating the ratio between the bit rates to the FlexE overhead (see paragraph 135).
Prior art Zhong (US Publication 2019/0288783 A1) teaches, Customer Equipment (CE) sends a FlexE client service that includes a data packet to a source Provider equipment (PE). The PE is a network node. The network node processes and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JAY P PATEL/Primary Examiner, Art Unit 2466